Exhibit 10.38

 

LOGO [g26996g89j43.jpg]

 

April 21, 2008

 

Bart Schwartz

780 West End Avenue, Apt 4B

New York, NY 10025

 

Dear Bart:

 

We are pleased to offer you the position of Executive Vice President, Chief
Legal Officer and Secretary in our Law department of Assurant, Inc. (the
Company), to be based in our New York City office, beginning on April 28, 2008.
In this position you will report to Rob Pollock, CEO of Assurant, Inc.

 

Your base salary will be $500,000 or $20,833.33 on a semi-monthly basis.
Salaries are reviewed at year-end in accordance with our policies, with your
first annual salary review scheduled for December 2008. You will be eligible for
an 80% annual target bonus, which is based upon company results and not
guaranteed. Typically, annual bonus payments and salary increases are prorated
during the first year of employment. However, in your case we will make an
exception in both cases. For your first and second annual bonus we will
guarantee at a minimum of 85% of salary for the full year, which will be paid at
a higher level if performance exceeds that level.

 

In addition, we will recommend as part of the May Compensation Committee meeting
a restricted grant equal on the date of the grant to 125% of your salary, with
the actual number of shares being dependent upon the closing price on the date
of the grant. This grant will vest on a pro-rata basis over 3 years. This grant
will be a substitution of the 2008 long term incentive plan cycle as we have
already implemented this year’s cycle. For 2009 we will recommend in March 2009
your participation in Assurant’s Long Term Investment Plan (“ALTIP”) with a
target of 125% of your salary which is typically approved in the March
Compensation Committee meeting for the cycle that begins that year. We will also
provide you with a sign-on bonus of 5,000 restricted shares to vest pro rata
over 3 years to be approved at the May Compensation Committee meeting and issued
as soon as administratively feasible.

 

We will recommend your participation in our SERP which is a top-hat plan sitting
over our other pension plans. We will need formal Compensation Committee
approval, which we expect to be granted in the May meeting with a July 1st
participation date.

 

Additionally, we will provide a Change-In-Control (“CIC”) agreement equal to 3
years of compensation in the event of a change in control which includes
gross-up benefits as specified in the agreement. The details governing the CIC
agreement are identical with other Assurant, Inc. members of the Management
Committee and will be recommended in the May Board meeting and executed
immediately thereafter.

 

Based upon your level, you would be eligible for 24 PTO (paid time off) days
which are a combination of sick and vacation days. However, in 2008, you will be
eligible for 16 PTO days as it is pro-rated to your hire date.

 

As with all our employees, your employment will be on an at-will basis and the
terms thereof will be subject to applicable Assurant policies, which may be
changed by management. Employment is contingent upon proof of employment
eligibility under the Immigration Reform and Control Act of 1986.

 

Assurant offers a variety of benefits to our employees, which may change from
time to time. As a key executive your benefits will also include Executive
401(k), Pension, and LTD plans, along with financial planning services provided
by Andesa, which are on the same terms as other members of the Management
Committee. During your first few weeks of employment, we will review a number of
benefits as well as Assurant policies and procedures. Additionally, please bring
identification with you on your first day to substantiate your eligibility to
work in the United States (and complete the employment eligibility verification
form).



--------------------------------------------------------------------------------

Please acknowledge the acceptance of our offer by signing below and returning
this signed copy to my attention. We very much look forward to working with you
and having you join the Assurant team. Please contact me with any questions at
212-859-7053.

 

Sincerely,

    /s/ Jane Meyer    

Jane Meyer

   

Vice President

   

Human Resources

   

Assurant

   

Agreed to and Accepted by:

    /s/ Bart Schwartz    

May 6, 2008

Bart Schwartz

   

DATE

 

Page 2